Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In the last line of claim 12, replace “thereof” with:--thereof.--.
	This amendment merely corrects an obvious typographical error and does not materially affect the scope or meaning of the claim.
	In paragraph [0001] of the specification, line 2 after “for all purposes,” please insert:--now US Patent 10,913,053,--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art of record fails to teach or suggest formation of a crystalline germanosilicate having CIT-5 typology (art recognized equivalent to CFI) and a Si:Ge ratio within the ranges set forth.  The prior art is limited to pure silica and aluminosilicate species of that framework type.  Claim 2 includes the grammatical structure “powder X-ray diffraction pattern (PXRD)”.  In this instance the circa) which is broadly recognized as equivalent to “about”.  This term is also definite under the conventional rules of English usage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732